Citation Nr: 0722012	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
ischemic heart disease.


WITNESSES AT HEARING ON APPEAL

Appellant & M.H., his caretaker


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in World War II from November 
1941 to November 1945.  The service department reported that 
he had pre-war service from November 7, 1941, to December 7, 
1941; beleaguered status from December 8, 1941, to April 9, 
1942; prisoner of war (POW) status from April 10, 1942, to 
August 2, 1942; no casualty status from August 3, 1942, to 
December 9, 1942; missing status from December 10 to 21, 
1942; no casualty status from December 22, 1942, to May 16, 
1943; missing status from May 17, 1943, to June 2, 1943; no 
casualty status from June 3, 1943, to February 3, 1945; and 
missing status from February 4, 1945, to November 18, 1945.  
The veteran also had regular Philippine Army service from 
November 19, 1945, to May 10, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
reopened a previously denied claim for service connection for 
ischemic heart disease and granted this claim on the merits, 
assigning a 30 percent rating effective October 7, 2004.  The 
veteran was notified of this decision in March 2005.  He 
disagreed with the rating assigned to his service-connected 
ischemic heart disease in July 2005.  He perfected a timely 
appeal on this issue in September 2005 and requested a Travel 
Board hearing.  The veteran subsequently clarified his Board 
hearing request in February 2007 and requested a 
videoconference Board hearing, which was held before the 
undersigned Veterans Law Judge in May 2007.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In an August 2006 rating decision, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  To date, the veteran has not disagreed with 
this decision.  Accordingly, a claim for a TDIU is not 
currently in appellate status.


FINDINGS OF FACT

The veteran's service-connected ischemic heart disease is 
manifested by a workload of metabolic equivalents (METs) that 
more nearly approximate between 3 and 5, with symptoms that 
include chest pain, shortness of breath on exertion and 
fatigue; and an ejection fraction of no less than 62 percent; 
the preponderance of the evidence is against a finding of 
chronic congestive heart failure.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent, but no more 
than 60 percent for ischemic heart disease have not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2004 and January 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the October 2004 and 
January 2005 VCAA notices were furnished to the veteran prior 
to the February 2005 RO decision that is the subject of this 
appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006 and April 2007.  However, the notice was post-
decisional (i.e., after the February 2005 rating decision 
that is the subject of this appeal).  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, any timing deficiency with regard to the 
Dingess requirements would not have operated to alter the 
outcome in the instant case where the evidence supports a 
higher initial rating of 60 percent and the preponderance of 
the evidence is against an initial or staged rating in excess 
of 60 percent for the veteran's heart disease.  Sanders, *5 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this timing defect 
in Dingess notice affected the essential fairness of the 
adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, *10.

While the appellant does not have the burden of demonstrating 
prejudice, see Sanders, supra, it is pertinent to note that 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran also testified in support of his 
claim at a videoconference Board hearing in May 2007.  The 
veteran was provided with June 2000 and January 2005 VA 
cardiac examinations, which, when considered with the other 
evidence on file, are adequate for rating purposes during the 
period of time at issue.  The evidence is sufficient to 
resolve this appeal; there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Higher Initial Rating for Ischemic Heart Disease

The veteran's service-connected ischemic heart disease has 
been evaluated as 30 percent disabling since October 7, 2004, 
the effective date of liberalizing changes in VA regulations 
permitting service connection for ischemic heart disease 
without evidence of localized edema of the lower extremities 
during POW confinement.  He appeals for a higher initial 
rating.  See Fenderson, supra.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Arteriosclerotic heart disease (or coronary artery disease) 
is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7005.  As relevant to this appeal, an evaluation of 
30 percent is available under DC 7005 for arteriosclerotic 
heart disease manifested by a workload of greater than 5 METs 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy; or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  See 38 C.F.R. § 4.104, DC 7005.

A higher evaluation of 60 percent is available under DC 7005 
for arteriosclerotic heart disease manifested by more than 
1 episode of congestive heart failure in the past year, or a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Id.  (Emphasis added.)

The maximum evaluation of 100 percent is available under 
DC 7005 for arteriosclerotic heart disease manifested by 
chronic congestive heart failure, or a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.

On VA heart examination in June 2000, the veteran complained 
of dizziness, heart palpitations, shortness of breath, and 
easy fatigue that had lasted for the past 2 years.  He denied 
any history of myocardial infarction, cardiac surgery, 
hospitalizations for heart conditions, chest pains, 
paroxysmal nocturnal dyspnea (PND), and orthopnea.  He was 
independent in the activities of daily living.  Physical 
examination showed that he was not in cardiorespiratory 
distress, his blood pressure was 150/70 sitting and 150/80 
upright, a regular heart rate and rhythm, clear breath 
sounds, no edema, no hepatomegaly, an ejection fraction of 
74 percent, and a dilated left ventricle with good heart wall 
motion.  An echocardiogram (ECG) showed sinus bradycardia.  
Chest x-ray showed an unfolded aorta and an accentuated left 
ventricle, which was normal.  The impression was 
atherosclerotic cardiovascular disease with 4 METs (or 
metabolic equivalents).  

On VA heart examination in January 2005, the veteran 
complained of chest pain, shortness of breath, easy fatigue, 
and an inability to walk.  He denied any PND, orthopnea, 
cardiac surgery, or syncope.  He stated that he was some 
times assisted by his son in walking around his house and 
experienced shortness of breath when walking about 
5-10 meters.  He also experienced symptoms on physical 
exertion.  Physical examination showed blood pressure of 
140/80 sitting and 150/80 standing, a regular heart rate and 
rhythm with no murmur, and grade I pedal edema.  An ECG was 
normal.  Chest x-ray showed no significant interval changes 
when compared to the June 2000 chest x-ray.  The impression 
was atherosclerotic cardiovascular disease with a concentric 
left ventricle, a workload of 5-6 METs, and an ejection 
fraction of 62 percent.

In an August 2005 statement, O.S.A., M.D. (-initials used to 
protect privacy) (Dr. O.S.A.), stated that the veteran was 
seen in December 2004 for complaints of a productive cough 
with chest heaviness.  At that time, the veteran's blood 
pressure was 150/90 and a chest x-ray showed pulmonary 
emphysema with an upper respiratory tract infection.  
Dr. O.S.A. also stated that the veteran was seen in March 
2005 again because of complaints of chest heaviness.  An ECG 
showed non-specific changes.

The veteran testified, through a translator, at his May 2007 
videoconference Board hearing that he experienced occasional 
chest pain with increased blood pressure, shortness of 
breath, an inability to walk without assistance from M.H., 
his caretaker, bilateral ankle swelling, and trouble 
sleeping.

The Board finds that the evidence supports an initial rating 
of 60 percent for the veteran's ischemic heart disease and 
that the preponderance of the evidence is against an initial 
or staged rating of greater than 60 percent.  It is apparent 
that the veteran has recurrent episodes of chest pain, 
shortness of breath and difficulty walking without 
assistance.  The June 2000 cardiac examination showed that he 
had a workload of 4 METs, which supports a 60 percent rating 
under Diagnostic Code 7005 (between 3 and 5 METS)), albeit it 
was reported a few years prior to the effective date of 
service connection for the veteran's heart disease.  The 
January 2005 cardiac examination showed a workload of between 
5 and 6 Mets, which is near the borderline of the same 
criterion relating to whether a 30 or 60 percent rating is 
warranted.   The Board finds that the disability picture 
presented, with particular attention given to the workload 
test results in METs and the veteran's recurrent symptoms, 
more nearly approximates the criteria for a 60 percent rating 
versus a 30 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2006).  See also 38 C.F.R. § 4.7.

The objective medical evidence does not show that the 
veteran's service-connected ischemic heart disease is 
manifested by a workload of 3 METS or less, or an ejection 
fraction of less than 30 percent.  As to the latter finding, 
the two cardiac examinations summarized above showed that the 
ejection fraction was well over 50 percent on both occasions.  
Neither examiner diagnosed congestive heart failure.  The 
most recent ECG was normal.  Thus, the criteria for the next 
highest rating of 100 percent have not been met.  Id. 

The Board finds that, as the 60 percent rating assigned to 
the veteran's service-connected ischemic heart disease 
appropriately compensates him for the level of disability 
that he has experienced since he filed his service connection 
claim, a staged rating is not for consideration.  See 
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The veteran reported in January 2005 
that he had been unemployed since 1990.  However, a 60 
percent rating takes into account significant industrial 
impairment.  The medical evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his ischemic heart disease has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule without regard to his advanced age.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In summary, the evidence supports an initial rating of 60 
percent for the veteran's ischemic heart disease (Fenderson, 
supra) and the preponderance of the evidence is against a 
rating in excess of 60 percent.  The Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even higher 
initial or staged rating.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating of 60 percent, but no more 
than 60 percent for ischemic heart disease is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


